278 F. Supp. 2d 37 (2003)
UNITED STATES of America, Plaintiff,
v.
John W. HINCKLEY, Jr., Defendant.
No. CR. 81-0306(PLF).
United States District Court, District of Columbia.
August 22, 2003.
John Theodore Kotelly, Barry William Levine, Jodi Trulove, Dickstein, Shapiro, Morin & Oshinsky, L.L.P., Washington, DC, Tanya Robinson, Dept. of Mental Health, Washington, DC, for defendant.
Thomas Edwin Zeno, Robert Richard Chapman, Assistant United States Attorney, Washington, DC, for U.S.

ORDER
PAUL L. FRIEDMAN, District Judge.
This matter comes before the Court upon the government's memorandum on open hearings and motion to unseal the pleadings and orders in this case, and upon Mr. Hinckley's motion to maintain the seal on the August 5, 2003 letter from Saint Elizabeths Hospital to the Court that is currently in the record and to file a redacted version. For the reasons stated in the government's motion and in Mr. Hinckley's motion, it is hereby
ORDERED that both the government's motion and Mr. Hinckley's motion are GRANTED; it is
FURTHER ORDERED that the hearing now scheduled in this matter on September 2, 2003 at 10:00 a.m. is converted to a status conference; it shall be held in open court; it is
FURTHER ORDERED that the August 5, 2003 letter from Saint Elizabeths Hospital to the Court that is currently in the court record shall remain under seal and the redacted version, which was filed as Exhibit A to Mr. Hinckley's motion to maintain the seal and to file a redacted version, will be publicly filed; and it is
FURTHER ORDERED that all other pleadings and orders filed in this case since March 3, 2003 hereby are unsealed.
SO ORDERED.